Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed October 11, 2022. 

Amendments
           Applicant's response and amendments, filed October 11, 2022, to the prior Office Action is acknowledged. Applicant has withdrawn Claims 10-15.

Election/Restrictions
Applicant has elected without traverse the invention of Group I, Claims 1-9, drawn to a nucleotide sequence encoding a TLR3 precursor protein, classified in CPC C07K 14/705.
	Claims 1-15 are pending.
	Claims 10-15 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1-9 are under consideration. 

Priority
The effective priority date of the instant application is November 27, 2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1. 	Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claims 7 and 9 recite the broad recitation “according to”, and the claims also recite “SEQ ID NO:1” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The phrase “according to” is considered to be indefinite because it is unclear what structural element(s) of SEQ ID NO:1 may be absent or otherwise modified yet remain within the arbitrary and subjective determination of “according to”, as opposed to structural variants of SEQ ID NO:1 that are objectively not within nor fulfill the “according to” limitation.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.
Replacing the phrase “according to” with the preposition “of”, e.g. “nucleotide sequence of SEQ ID NO:1” would render the rejection moot. 

2. 	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “an amino acid sequence of SEQ ID NO:2”, which renders the claim indefinite because SEQ ID NO:2 (904 amino acids in length) is composed of a plurality of amino acid subsequences. 
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Replacing the phrase “an amino acid sequence of” with the phrase “the amino acid sequence of” would render the rejection moot. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3. 	Claims 7-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) “used to diagnose the patient as having cancer”. 
With respect to Step 1, the claims are directed to a product, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claims are directed to a nature-based product, to wit, a nucleic acid according to, but not identical to, SEQ ID NO:1 encoding a TLR3 protein.
GenBank NM_001279752.1 (Gorilla TLR3, 2016) evidences that nucleic acid molecules encoding TLR3 proteins naturally exist. The claimed nucleic acid has no different functional characteristics, i.e., it encodes the same protein as the natural gene. Under the holding of Myriad, this isolated but otherwise unchanged nucleic acid is not eligible because it is not different enough from what exists in nature to avoid improperly tying up the future use and study of naturally occurring TLR3 gene(s). In other words, the claimed nucleic acid is different, but not markedly different, from its natural counterpart in its natural state, and thus is a “product of nature” exception (Step 2A, prong one: YES).
With respect to Step 2A, prong two, the claims do not recite additional elements that integrate the judicial exception into a practical application. The presence of a pharmaceutically acceptable carrier, e.g. phosphate buffered saline, is routinely used in the art for dissolving or suspending the artisan’s nucleic acid. The claimed nucleic acid is isolated, but such isolation is not integrated into a practical application. While Claim 9 recites “for use with a recombinant virus vector”, such is but an intended use of the nature-based product/judicial exception and does not change the structure of the recited nature-based product/judicial exception nucleic acid (Step 2A, prong two: NO).
With respect to Step 2B, the claims are not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4. 	Claim(s) 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto et al (Establishment of a monoclonal antibody against human Toll-like receptor 3 that blocks double-stranded RNA-mediated signaling, Biochem. & Biophys. Res. Comm. 293: 1364-1369, 2002).
With respect to Claim 9, Matsumoto et al is considered relevant prior art for having taught an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a cDNA encoding human TLR3 (pg 1365, col. 2, “Complementary DNA expression vectors…human TLR3….cDNAs”). 
With respect to Claim 7, Matsumoto et al taught a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell (pg 1365, col. 2, “Complementary DNA expression vectors…human TLR3….cDNAs”). 
With respect to Claim 8, Matsumoto et al taught a pharmaceutical composition comprising the nucleic acid composition and one or more pharmaceutically acceptable carriers and/or one or more excipients, e.g. transfection reagent (pg 1366, col. 1, reporter gene assay).
Thus, Matsumoto et al anticipate the claims. 

5. 	Claim(s) 1, 3, and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vollmer et al (WO 04/094671).
With respect to Claim 9, Vollmer et al is considered relevant prior art for having disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding human TLR3 (pg 13, line 8; SEQ ID NO:7, human TLR3 (NM_003265).
With respect to Claim 7, Vollmer et al disclosed a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell, e.g. a viral vector (pg 58, line 26-pg 59, line 5).
With respect to Claim 8, Vollmer et al disclosed a pharmaceutical composition comprising the nucleic acid composition and one or more pharmaceutically acceptable carriers and/or one or more excipients, e.g. (pg 32, lines 30-31).
With respect to Claim 1, Vollmer et al disclosed a recombinant virus vector comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) may be a herpes simplex virus or parvovirus, more specifically, an adeno-associated virus (pg 58, line 26-pg 59, line 5), whereby those of ordinary skill in the art immediately recognize that the genomes of herpes simplex virus and AAV vectors naturally comprise inverted terminal repeats. 
With respect to Claim 6, Vollmer et al disclosed wherein the recombinant virus vector is an adeno-associated virus (pg 59, lines 3 and 22-23).
With respect to Claim 3, Vollmer et al disclosed wherein the precursor protein has an amino acid sequence of GenBank NP_003256 (pg 13, line 9), which has an amino acid sequence identical to instant SEQ ID NO:2 (search results available in SCORE). 
Thus, Vollmer et al anticipate the claims. 

6. 	Claim(s) 1, 3, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (Toll-Like Receptor 3 Mediates Establishment of an Antiviral State against Hepatitis C Virus in Hepatoma Cells, J. Virol. 83(19): 9824-9834, 2009).
With respect to Claim 9, Wang et al is considered relevant prior art for having taught an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding human TLR3 (pg 9825, col. 1, wildtype TLR3).
With respect to Claim 7, Wang et al taught a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell, e.g. a viral vector encoding TLR3 (pg 9825, col. 1, cells, plasmids, and viruses).
With respect to Claim 1, Wang et al taught a recombinant retroviral vector comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) (pg 9825, col. 1, cells, plasmids, and viruses), whereby those of ordinary skill in the art immediately recognize that the genomes of recombinant retroviral vectors naturally comprise inverted terminal repeats. 
With respect to Claim 3, Wang et al taught an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding human TLR3, and thus necessarily has at least one or more an amino acid sequences within SEQ ID NO:2. 
Thus, Wang et al anticipate the claims. 

7. 	Claim(s) 1, 3, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al (WO 09/010769).
With respect to Claim 9, Smith et al is considered relevant prior art for having disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding a human TLR3 (pg 21, line 25).
With respect to Claim 7, Smith et al disclosed a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell, e.g. a viral vectors (pg 12, line 31-pg 13, line 2).
With respect to Claim 8, Smith et al disclosed a pharmaceutical composition comprising the nucleic acid composition and one or more pharmaceutically acceptable carriers and/or one or more excipients, e.g. (pg 13, lines 21-23, pg 14, lines 1-2). 
With respect to Claim 1, Smith et al disclosed a recombinant virus vector comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) may be a herpes simplex virus or parvovirus, more specifically, an adeno-associated virus (pg 12, line 31-pg 13, line 2), whereby those of ordinary skill in the art immediately recognize that the genomes of herpes simplex virus and parvovirus vectors naturally comprise inverted terminal repeats. 
With respect to Claim 6, Smith et al disclosed wherein the recombinant virus vector is an adeno-associated virus (pg 12, line 31-pg 13, line 2).
With respect to Claim 3, Smith et al disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding a human TLR3 (pg 21, line 25), and thus necessarily has at least one or more an amino acid sequences within SEQ ID NO:2. 
Thus, Smith et al anticipate the claims. 

8. 	Claim(s) 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeung et al (U.S. 2018/0318365).
With respect to Claim 9, Yeung et al is considered relevant prior art for having disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding TLR3 [0023].
With respect to Claim 7, Yeung et al disclosed a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell, e.g. a viral vector encoding TLR3 [0023-24]. 
With respect to Claim 8, Yeung et al disclosed a pharmaceutical composition comprising the nucleic acid composition and one or more pharmaceutically acceptable carriers and/or one or more excipients, e.g. [0060].
With respect to Claim 1, Yeung et al disclosed a recombinant virus vector comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) may be a herpes simplex virus or parvovirus [0064], whereby those of ordinary skill in the art immediately recognize that the genomes of herpes simplex virus and parvovirus vectors naturally comprise inverted terminal repeats. 
Thus, Yeung et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 1 and 3-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Vollmer et al (WO 04/094671) in view of Smith et al (WO 09/010769) and GenBank KJ411914 (cloning vector pAAV-CB-EGFP; 2014). 
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Vollmer et al disclosed a recombinant virus vector comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) may be a herpes simplex virus or parvovirus, more specifically, an adeno-associated virus (pg 58, line 26-pg 59, line 5), whereby those of ordinary skill in the art immediately recognize that the genomes of herpes simplex virus and AAV vectors naturally comprise inverted terminal repeats. 
Vollmer et al disclosed wherein the recombinant virus vector is an adeno-associated virus (pg 59, lines 3 and 22-23).

Smith et al disclosed a recombinant virus vector comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) may be a herpes simplex virus or parvovirus, more specifically, an adeno-associated virus (pg 12, line 31-pg 13, line 2), whereby those of ordinary skill in the art immediately recognize that the genomes of herpes simplex virus and parvovirus vectors naturally comprise inverted terminal repeats. 
Smith et al disclosed wherein the recombinant virus vector is an adeno-associated virus (pg 12, line 31-pg 13, line 2).

Neither Vollmer et al nor Smith et al disclosed wherein the AAV 5’ITR has a nucleotide sequence of SEQ ID NO:4 and a 3’ ITR nucleotide sequence of SEQ ID NO:5. 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 4-5, GenBank KJ411914 is considered relevant prior art for having taught a recombinant AAV viral vector comprising a 5’ ITR that is 100% identical to SEQ ID NO:4 and a 3’ ITR that is 100% identical to SEQ ID NO:5 (search results available in SCORE). 

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, cloning, and the design of recombinant viral expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the 5’ and 3’ ITRs of the rAAV expression vectors of Vollmer et al and/or Smith et al with a 5’ ITR comprising SEQ ID NO:4 and a 3’ ITR comprising SEQ ID NO:5 with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to use recombinant AAV expression vectors comprising a 5’ ITR comprising SEQ ID NO:4 and a 3’ ITR comprising SEQ ID NO:5 because recombinant AAV expression vectors comprising a 5’ ITR comprising SEQ ID NO:4 and a 3’ ITR comprising SEQ ID NO:5 have long-been available and successfully used in the art to express the artisan’s gene(s) of interest. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 9, Vollmer et al disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding human TLR3 (pg 13, line 8; SEQ ID NO:7, human TLR3 (NM_003265).
Smith et al disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding a human TLR3 (pg 21, line 25).
With respect to Claim 7, Vollmer et al disclosed a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell, e.g. a viral vector (pg 58, line 26-pg 59, line 5).
Smith et al disclosed a composition that comprises a nucleotide sequence according to SEQ ID NO:1 that can be expressed in a target cell, e.g. a viral vectors (pg 12, line 31-pg 13, line 2).
With respect to Claim 8, Vollmer et al disclosed a pharmaceutical composition comprising the nucleic acid composition and one or more pharmaceutically acceptable carriers and/or one or more excipients, e.g. (pg 32, lines 30-31).
Smith et al disclosed a pharmaceutical composition comprising the nucleic acid composition and one or more pharmaceutically acceptable carriers and/or one or more excipients, e.g. (pg 13, lines 21-23, pg 14, lines 1-2). 
With respect to Claim 3, Vollmer et al disclosed wherein the precursor protein has an amino acid sequence of GenBank NP_003256 (pg 13, line 9), which has an amino acid sequence identical to instant SEQ ID NO:2 (search results available in SCORE). 
Smith et al disclosed an insert having a nucleotide sequence according to SEQ ID NO:1, to wit, a nucleic acid sequence encoding a human TLR3 (pg 21, line 25), and thus necessarily has at least one or more an amino acid sequences within SEQ ID NO:2. 
With respect to Claim 6, Vollmer et al disclosed wherein the recombinant virus vector is an adeno-associated virus (pg 59, lines 3 and 22-23).
Smith et al disclosed wherein the recombinant virus vector is an adeno-associated virus (pg 12, line 31-pg 13, line 2).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10. 	Claims 7-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-9 of copending Application No. 17/132,385. 
	With respect to Claim 7, ’385 claims (claim 7) a composition comprising a nucleotide sequence according to SEQ ID NO:1, which is 100% identical to instant SEQ ID NO:1, that can be expressed in a target cell.
	With respect to Claim 8, ‘385 claims (claim 8) wherein the composition further comprises pharmaceutically acceptable excipient or carrier. 
With respect to Claim 9, ’385 claims (claim 9) a nucleotide sequence according to SEQ ID NO:1.
This is a provisional nonstatutory double patenting rejection.

11. 	Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 17/132,385, as applied to Claims 7-9 above, and in further view of Yeung et al (U.S. 2018/0318365).
With respect to Claim 1, ‘385 claims (claim 1) wherein the recombinant viral vector comprising a nucleotide sequence encoding TLR3 is an oncolytic virus. 
Yeung et al is considered relevant prior art for having disclosed a recombinant virus vector (RVV) comprising a nucleotide sequence encoding a toll-like receptor 3 (TLR3) may be a herpes simplex virus or parvovirus [0064], wherein the viral vector may be a non-oncolytic virus or an oncolytic virus [0015], whereby those of ordinary skill in the art immediately recognize that the genomes of herpes simplex virus and parvovirus vectors naturally comprise inverted terminal repeats. 
With respect to Claim 2, ‘385 claims (claim 2) wherein the nucleic acid sequence encoding TLR3 is SEQ ID NO:1, which is 100% identical to instant SEQ ID NO:1.
With respect to Claim 3, ‘385 claims (claim 3) wherein the TLR3 amino acid sequence is SEQ ID NO:2.
With respect to Claim 6, ‘385 claims (claim 6) wherein the viral vector may be a parvovirus, whereby those of ordinary skill in the art immediately recognize that adeno-associated viruses (instant) are within the genus of parvovirus.
	Thus, the instant claims are considered obvious variants of the ‘385 claims.

Citation of Relevant Prior Art
12. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duffy et al (WO 07/051201) is considered relevant prior art for having disclosed a nucleotide sequence (SEQ ID NO:7) encoding a TLR3 protein, said nucleotide sequence being 100% identical to nucleotides 79-2109 of instant SEQ ID NO:1 (search results available in SCORE). 
Duffy et al SEQ ID NO:7 differs from instant SEQ ID NO:1 for lacking nucleotides 1-78 and 2110-2715 of instant SEQ ID NO:1.

Conclusion
13. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631